     Case 2:19-cv-05431-DOC-E Document 22 Filed 07/08/20 Page 1 of 1 Page ID #:759



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11   RAMON M.,                                )     NO. CV 19-5431-DOC(E)
                                              )
12                     Plaintiff,             )
                                              )
13         v.                                 )     JUDGMENT
                                              )
14   ANDREW SAUL, Commissioner of             )
     Social Security,                         )
15                                            )
                       Defendant.             )
16                                            )
                                              )
17

18
           IT IS HEREBY ADJUDGED that the decision of the Commissioner of
19
     the Social Security Administration is reversed in part and the matter
20
     is remanded for further administrative action consistent with the
21
     Opinion filed concurrently herewith.
22

23                         +VMZ
                 DATED: ____________________, 2020.
24

25
                                      _________________________________
                                                ________________________
26                                              DAVID O. CARTER
                                         UNITED STATES DISTRICT JUDGE
27

28
